Citation Nr: 1502705	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980, from November 1980 to February 1985, from January 2003 to November 2003, from September 2005 to September 2006, from April 30, 2008 to May 15, 2008, and from March 2009 to March 2010, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board remanded the Veteran's claim for additional development in May 2010 and July 2012.  The case is once again before the Board. 

One issue previously on appeal, entitlement to service connection for atrial fibrillation, was granted by the VA Appeals Management Center (AMC) in an April 2013 rating decision.  The Veteran has not disagreed with that decision and the issue is no longer in appellate status.  

The issues of entitlement to service connection for allergic rhinitis and bilateral shoulder surgery scars were raised in an October 2013 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran was diagnosed with degenerative joint disease of the left shoulder within one year of his separation from service. 
CONCLUSION OF LAW

Degenerative joint disease of the left shoulder is presumed to have been incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In this case, the Veteran was first diagnosed with degenerative joint disease of the left shoulder during a February 2007 VA examination.  This examination was conducted within one year of the Veteran's September 2006 separation from service.  The disability had manifest to a compensable degree at the time of the VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for degenerative joint disease of the left shoulder is granted. 



____________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


